11-1241-ag
         Jiang v. Holder
                                                                                         BIA
                                                                                  Schoppert, IJ
                                                                                 A098 714 586
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 24th day of February, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _________________________________________
12
13       AI YOU JIANG,
14                Petitioner,
15
16                         v.                                      11-1241-ag
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                H. Raymond Fasano, New York,
24                                      New York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Richard M. Evans, Assistant
28                                      Director; Jeffrey J. Bernstein,
29                                      Trial Attorney, Office of
 1                             Immigration Litigation, United
 2                             States Department of Justice,
 3                             Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 8   is DENIED.

 9       Petitioner Ai You Jiang,1 a native and citizen of the

10   People’s Republic of China, seeks review of a March 4, 2011,

11   order of the BIA, affirming the June 24, 2009, decision of

12   the Immigration Judge (“IJ”) denying Jiang’s application for

13   asylum, withholding of removal, and relief under the

14   Convention Against Torture (“CAT”).     In re Aiyou Jiang, No.

15   A098 714 586 (B.I.A. Mar. 4, 2011), aff’g No. A098 714 586

16   (Immig. Ct. N.Y. City June 24, 2009).    We assume the

17   parties’ familiarity with the underlying facts and

18   procedural history in this case.

19       We have reviewed both the IJ’s and BIA’s opinions “for

20   the sake of completeness.”     Zaman v. Mukasey, 514 F.3d 233,

21   237 (2d Cir. 2008).    The applicable standards of review are

22   well-established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

23   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

         1
              Although the spelling in the agency proceedings is
     Aiyou Jiang, because Jiang uses Ai You Jiang in all of his
     filings in this Court we also use Ai You Jiang.
                                     2
 1       Jiang argues that he met his burden of proof for CAT

 2   relief by presenting evidence that individuals returned to

 3   China from the United States are detained and that torture

 4   is widespread in Chinese prisons.2   The agency reasonably

 5   found that Jiang’s evidence was insufficient to meet his

 6   burden because Jiang relied on generalized evidence

 7   concerning the treatment of prisoners and submitted no

 8   particularized evidence whatsoever to indicate that

 9   individuals who are returned from the United States are

10   tortured in detention.   See Mu Xiang Lin v. U.S. Dep’t of

11   Justice, 432 F.3d 156, 160 (2d Cir. 2005).   Indeed, like the

12   documents submitted in Mu Xiang Lin and Mu-Xing Wang v.

13   Ashcroft, 320 F.3d 130, 144 n.21 (2d Cir. 2003), the

14   documents Jiang submitted “by no means establish that

15   prisoners in [the petitioner’s] circumstances –

16   namely, . . . unlawful emigrants – are ‘more likely than not

17   to be tortured.’” Mu-Xing Wang, 320 F.3d at 144 n.21; see

18   also Mu Xiang Lin, 432 F.3d at 160-61.

19       Furthermore, despite Jiang’s argument to the contrary,

20   the testimony offered by Professor Rojek, who last visited


         2
             Jiang has not sought review of the BIA’s denial of
     his application for asylum and withholding of removal
     relief.
                                   3
 1   China in 1994, failed to identify any specific incident of

 2   torture or any individual returnee who had been tortured.

 3   The BIA therefore reasonably declined to give that testimony

 4   prevailing weight.     See Xiao Ji Chen v. U.S. Dep’t of

 5   Justice, 471 F.3d 315, 342 (2d Cir. 2006).

 6       Finally, Jiang’s argument that the Seventh Circuit’s

 7   holding in Yi-Tu Lian v. Ashcroft, 379 F.3d 457 (7th Cir.

 8   2004) supercedes this Court’s holding in Mu Xiang Lin is

 9   unavailing as this Court is not bound by a holding of

10   another circuit.     Moreover, Jiang misunderstands Yi-Tu Lian.

11   There, the Seventh Circuit remanded the case because the IJ

12   failed completely to consider the evidence.     The holding of

13   Yi-Tu Lian, that a petitioner may establish his CAT claim

14   using evidence pertaining to similarly situated individuals,

15   is consistent with this Court’s holdings in Mu Xiang Lin and

16   Mu-Xing Wang.

17       For the foregoing reasons, the petition for review is

18   DENIED.   As we have completed our review, any stay of

19   removal that the Court previously granted in this petition

20   is VACATED, and any pending motion for a stay of removal in

21   this petition is DISMISSED as moot.    Any pending request for

22   oral argument in this petition is DENIED in accordance with


                                     4
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk




                                   5